People v Turner (2018 NY Slip Op 02815)





People v Turner


2018 NY Slip Op 02815


Decided on April 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2014-10636
 (Ind. No. 10553/12)

[*1]The People of the State of New York, respondent,
vAdrian Turner, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Elizabeth Foley, J.), rendered October 15, 2014, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248; People v Rance, 122 AD3d 949; People v Corbin, 121 AD3d 803). Accordingly, the defendant's valid waiver of his right to appeal precludes appellate review of his contention that the Supreme Court improvidently exercised its discretion in allowing the prosecution to resubmit the charges against him to the grand jury (see People v Callahan, 80 NY2d 273, 280; People v Corbin, 121 AD3d at 804; People v Abdul, 112 AD3d 644, 645).
MASTRO, J.P., ROMAN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court